Citation Nr: 0832076	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-18 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability, including as due to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to September 1968.  He served honorably in 
Vietnam, and his awards and decorations include a Bronze Star 
with "V" device. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In November 2003, the veteran testified at a 
hearing before a hearing officer at the RO.

In a decision issued in June 2004, the Board denied the 
veteran's claim for service connection for hypertension, and 
bilateral leg and hand disabilities.  He appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In January 2007, during the pendency of his appeal 
to the Court, his representative and VA's Office of General 
Counsel filed a joint motion requesting that the Court vacate 
the Board's decision with regard to the bilateral leg 
disability and remand the issue for further development and 
readjudication.  

The veteran withdrew the appeal of the denial of service 
connection for hypertension and a bilateral hand disability.  
The Court granted the joint motion in a January 2007 order 
and returned the case to the Board for compliance with the 
directives specified.

In March 2008, the Board remanded the veteran's appeal for 
completion of the development called for in the joint motion.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC).  The veteran and his representative will be 
advised if further action is needed on their part.


REMAND

The Joint Motion instructed that the veteran was to be 
afforded an examination by a qualified physician who would 
identify all current leg disorders and provide an opinion as 
to whether any current disorder is related to service.

The Board remanded this case to comply with the Joint Motion.  
In May 2008, the veteran was afforded a VA examination in 
which the examiner diagnosed bilateral chronic knee strain, 
but provided no opinion as to its relationship to service.

A remand by the Board or Court confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In Stegall the Court held that "where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id.

Accordingly, this case must be REMANDED for the following:

1.  Ask the examiner who provided the May 
2008 examination and diagnosis of 
bilateral chronic knee strain, to review 
the claims folder and provide an opinion 
as to the relationship between that 
disability and service.  The examiner 
should specifically clarify whether it is 
at least as likely as not (50 percent 
probability or more) that the bilateral 
knee strain is due to a disease or injury 
in service, including exposure to Agent 
Orange.  The examiner should provide a 
rationale for this opinion.

If the May 2008 examiner is not 
available, another qualified physician 
may review the claims folder and provide 
the necessary opinion.  If further 
examination is recommended, the 
examinations should be provided.

2.  If the claim remains denied, a 
supplemental statement of the case should 
be issued, if otherwise in order, before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




